DETAILED ACTION
Advisory Action
The proposed amendment filed on March 3, 2022 has been fully considered but will not be entered because it raise new issues that would require further consideration and/or search.
Response to Arguments
In page 7, third paragraph bridging to page 21, first paragraph of applicant’s remarks, applicant argues that the proposed amendment has overcome all objections and rejections under Pre-AIA  35 U.S.C 103 (a). 
The argument has been fully considered but it is not persuasive toward the withdrawal of the objections and rejections because applicant’s argument with respect to claims 17-26, 28, 36-45, and 47 are moot since applicant has amended claim 17, 25, 36, and 44.  Claims 17, 25, 36, and 44 in the proposed amendment raise new issues that would require further consideration and/or search. For example, the phrase “simultaneously isolating a plurality of different target nucleic acids from a plurality of different types of biological samples, wherein the plurality of different target nucleic acids includes DNA and/or RNA” in claim 17 of the proposed amendment has been changed to “simultaneously isolating DNA and RNA from a plurality of different types of biological samples, if both DNA and RNA are present in the biological sample” and the phrase “simultaneously isolating target nucleic acids from one or more biological samples” in claim 36 of the proposed amendment has been changed to “simultaneously isolating DNA and RNA from one or more biological samples, if both DNA and RNA are present in the one or more biological sample”. These changes in claims 17 and 36 of the proposed amendment are new limitations and have not been found in the amendment filed on November 1, 2021 (the amendment used for the final rejection). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 7, 2022